DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claim(s) 1-2, 5, 7-10 and 21-23 are rejection. Claim(s) 3-4, 6 & 11-20 have been canceled. Claim(s) 24-25 have been added. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5, 7-9, 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Reed (US 2018/0010484) in view of Morikazu (US 2016/0158891) 
As Per Claim 1, Reed discloses a method for drilling a hole through a near wall of a component [abstract], the method comprising: 
laser drilling…”] towards the near wall [Fig. 22, #424] of the component [Fig. 22, #422];
 sensing a first characteristic of light from the hole in the near wall of the component with a first sensor positioned outside the component [Par. 195; “…In some embodiments, mechanical machining can also be used to repair or refurbish components with previously existing cooling holes. In these situations, a scanner or physical probe can be used to determine the location of existing cooling holes that require repair. Suitable scanners include, but are not limited to, laser scanners, optical scanners and blue or white light scanners….”];
Reed does not disclose sensing a first characteristic of light while directing the confined laser beam towards the near wall; 
 a second characteristic of light from the hole in the near wall of the component with a second sensor, the second characteristic of light being different from the first characteristic of light; and 
determining a hole progress based on the sensed first characteristic of light and the sensed second characteristic of light, wherein the first characteristic of light is an intensity of light at a first wavelength, the first wavelength indicative of the confined laser beam hitting a first layer of the near wall of the component;
wherein the second characteristic of light is an intensity of light at a second wavelength, the second wavelength indicative of the confined laser beam hitting a second layer of the near wall of the component; 
wherein determining the hole progress based on the sensed first characteristic of light and the sensed second characteristic of light comprises comparing the intensity of light sensed at the first wavelength to the intensity of light sensed at the second wavelength.

Morikazu discloses sensing a second characteristic of light from the hole in the near wall of the component with a second sensor [Fig. 1, #97; Par. 10; “….a second photodetector for detecting the light passed through the second bandpass filter and outputting a light intensity signal to the control means…”] while directing the confined laser beam [Fig. 3, #8] towards a near wall [Fig. 3, #W; Par. 30; “… As shown in FIG. 3, the plasma detecting means 9 includes plasma capturing means 91 for capturing plasma light generated by applying the laser beam from the focusing means 8 of the laser beam applying means 52 to the workpiece W held on the chuck table 36…], the second characteristic of light being different from the first characteristic of light [abstract; “…stopping the application of the pulsed laser beam when both: (i) the light intensity detected by a first photodetector is decreased, and (ii) the light intensity detected by a second photodetector is increased to a peak value and next decreased to a given value that is slightly less than the peak value…”; the reference clearly shows that the light intensity (characteristic) detected by a first and second sensor are different]; and 
determining a hole progress based on the sensed first characteristic of light and the sensed second characteristic of light [Claim 1; “…controlling the laser beam applying means according to the light intensity signals output from the first and second photodetectors so that when the laser beam applying means is operated to apply the pulsed laser beam to the workpiece to thereby form the laser processed hole extending from the first member to the second member, the application of the pulsed laser beam is stopped at the time the light intensity detected by the first photodetector is decreased and the light intensity detected by the second photodetector is increased to a peak value and next decreased to a given value that is slightly less than the peak value….”; the reference clearly discloses monitoring the process of the hole via the controller based on light intensity detected by both a first and second photodetector, thus by real-time controlling, “monitoring” the progress of the hole is achieved.], 
first material…”];
wherein the second characteristic of light is an intensity of light at a second wavelength [Par. 10; “…second photodetector for detecting the light passed through the second bandpass filter and outputting a light intensity signal to the control means…”], the second wavelength indicative of the confined laser beam hitting a second layer of the near wall of the component [Par. 11; “…the second bandpass filter provided on the second optical path for passing only the wavelength of plasma light generated from the second material…”]
wherein determining the hole progress based on the sensed first characteristic of light and the sensed second characteristic of light comprises comparing the intensity of light sensed at the first wavelength to the intensity of light sensed at the second wavelength. [Claim 1; “…controlling the laser beam applying means according to the light intensity signals output from the first and second photodetectors so that when the laser beam applying means is operated to apply the pulsed laser beam to the workpiece to thereby form the laser processed hole extending from the first member to the second member, the application of the pulsed laser beam is stopped at the time the light intensity detected by the first photodetector is decreased and the light intensity detected by the second photodetector is increased to a peak value and next decreased to a given value that is slightly less than the peak value….”; the reference clearly discloses monitoring the process of the hole via the controller based on light intensity detected by both a first and second photodetector, thus by real-time controlling, “monitoring” the progress of the hole is achieved.]

Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the laser drill as taught by Reed in view of the detection method via a first and second light characteristic as taught by Morikazu to further include sensing a first characteristic of light while directing the confined laser beam towards the near wall, sensing a second characteristic of light from the hole in the near wall of the component with a second sensor, the second characteristic of light being different from the first characteristic of light and determining a hole progress based on the sensed first characteristic of light and the sensed second characteristic of light, wherein the first characteristic of light is an intensity of light at a first wavelength, the first wavelength indicative of the confined laser beam hitting a first layer of the near wall of the component wherein the second characteristic of light is an intensity of light at a second wavelength, the second wavelength indicative of the confined laser beam hitting a second layer of the near wall of the component wherein determining the hole progress based on the sensed first characteristic of light and the sensed second characteristic of light comprises comparing the intensity of light sensed at the first wavelength to the intensity of light sensed at the second wavelength to ensure the laser processed hole formed in the first member by the application of the pulsed laser beam can be made to reach the second member so that the second member is completely exposed to the fine hole without being melted. [Par. 11]
As Per Claim 2, Reed discloses wherein the component is an airfoil of a gas turbine. [Par. 2; “…This invention relates generally to turbomachinery, and specifically to turbine flow path components for gas turbine engines. In particular, the invention relates to cooling techniques for airfoils and other gas turbine engine components exposed to hot working fluid flow…”]
As Per Claim 5, Reed discloses wherein the first layer is a thermal barrier coating and wherein the second layer is a metal portion. [Par. 82; “…wall 100 is metallic and second wall surface 104 can include a thermal barrier coating…”]
As Per Claim 7, Reed discloses all limitations of the invention except wherein determining the hole progress based on the sensed first characteristic of light and the sensed second characteristic of light further comprises determining the hole is at least a predetermined amount through the first layer of the near wall of the component based at least in part on the comparison of the intensity of light sensed at the first wavelength to the intensity of light sensed at the second wavelength.
Morikazu, much like Reed, pertains to a method for forming a laser processed hole in a workpiece by detecting the wavelength of plasma light. [abstract]
Morikazu discloses determining the hole is at least a predetermined amount through the first layer of the near wall of the component based at least in part on the comparison of the intensity of light sensed at the first wavelength to the intensity of light sensed at the second wavelength. [Par. 62; “…In the output voltage from the second photodetector 97 increases from the time the number of shots of the pulsed laser beam has become 80 to 85. When the number of shots of the pulsed laser beam becomes 115, the output voltage from the second photodetector 97 reaches a peak value (1.1 V). Thereafter, the output voltage from the second photodetector 97 is decreased. When the number of shots of the pulsed laser beam reaches 140, the output voltage from the second photodetector 97 becomes zero, which means that a through hole has been formed in the bonding pad 303a; the reference clearly discloses a predetermined value of a first and second photodetector, and when said predetermined values are reached, a hole is detected to have been generated. By controlling based on said fixed predetermined threshold, although not explicitly stated, but in effect a predetermined hole would be created.] 

Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of laser drilling as taught by Reed in view of the teachings of detecting a hole created by a laser as taught by Morikazu to further include determining the hole progress based on the sensed first characteristic of light and the sensed second characteristic of light further comprises determining the hole is at least a predetermined amount through the first layer of the near wall of the component based at least in part on the comparison of the intensity of light sensed at the first wavelength to the intensity of light sensed at the second wavelength to ensure the formation of the hole in its intended/proper position. [Par. 66]
As Per Claim 8, Reed discloses all limitations of the invention except adjusting one or more operating parameters of the confined laser drill in response to determining the hole is at least a predetermined amount through the first layer of the near wall of the component.
Morikazu, much like Reed, pertains to a method for forming a laser processed hole in a workpiece by detecting the wavelength of plasma light. [abstract]
Morikazu discloses adjusting one or more operating parameters of the confined laser drill in response to determining the hole is at least a predetermined amount through the first layer of the near wall of the component. [Claim 1, “…using a plasma detecting means to detect the wavelength of plasma light generated by applying the pulsed laser beam to the workpiece; and controlling the laser beam applying means according to a detection signal from the plasma detecting means…”; as discussed extensively above, the reference discloses monitoring the progress of the whole through the first layer based on predetermined ranges of wavelengths of a first and second photodetector. Thus, considering the laser is directed by the detection signal emitted from the plasma detecting means based on the predetermined wavelength, it can be determined that the parameters adjusted would be based on the hole being a certain predetermined amount/progress] 
Morikazu discloses the benefits of altering the laser parameters in that it ensures the formation of the hole in its intended/proper position. [Par. 66] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the laser drill as taught by Reed in view of the laser adjusting means as taught by Morikazu to further include adjusting one or more operating parameters of the confined laser drill in response to determining the hole is at least a predetermined amount through the first layer of the near wall of the component to ensure the formation of the hole in its intended/proper position. [Par. 66]
As Per Claim 9, Reed discloses wherein the first sensor is an optical sensor [Par. 195; “…Suitable scanners include, but are not limited to, laser scanners, optical scanners…”], and wherein the method further comprises determining one or both of a reflected pulse length of the confined laser drill and a reflected pulse rate of the confined laser drill. [Claim 8; “…the inlet and metering section are formed using a first laser having a frequency between about 5 Hz and about 200 kHz and a millisecond (10.sup.-3) to nanosecond (10.sup.-9) pulse duration range…”]
As Per Claim 21, Reed discloses a method for drilling a hole through a near wall of a component [abstract], the method comprising: 
directing a confined laser beam of a confined laser drill [Fig. 22, #26; Par. 150; “…Suitable manufacturing techniques for forming the cooling configurations described here include, but are not limited to, electrical discharge machining (EDM), electron beam (EB) machining, laser drilling…”] towards the near wall [Fig. 22, #424] of the component [Fig. 22, #422];
 sensing a first characteristic of light from the hole in the near wall of the component with a first sensor positioned outside the component [Par. 195; “…In some embodiments, mechanical machining can also be used to repair or refurbish components with previously existing cooling holes. In these a scanner or physical probe can be used to determine the location of existing cooling holes that require repair. Suitable scanners include, but are not limited to, laser scanners, optical scanners and blue or white light scanners….”];
Reed does not disclose a first sensor directed away from the near wall of the component, wherein the first characteristic of light is sensed while directing the confined laser beam towards the near wall of the component
sensing a second characteristic of light from the hole in the near wall of the component with a second sensor directed towads the hole, the second characteristic of light being different from the first characteristic of light; and 
determining a hole progress based on the sensed first characteristic of light and the sensed second characteristic of light, wherein the first characteristic of light is an intensity of light at a first wavelength, the first wavelength indicative of the confined laser beam hitting a first layer of the near wall of the component;
wherein the second characteristic of light is an intensity of light at a second wavelength, the second wavelength indicative of the confined laser beam hitting a second layer of the near wall of the component; 
wherein determining the hole progress based on the sensed first characteristic of light and the sensed second characteristic of light comprises comparing the intensity of light sensed at the first wavelength to the intensity of light sensed at the second wavelength.
Morikazu, much like Reed, pertains to a method for forming a laser processed hole in a workpiece by detecting the wavelength of plasma light. [abstract]
Morikazu discloses a first sensor directed [Fig. 3, #94] away from the near wall of the component [Fig. 3, #W], wherein the first characteristic of light is sensed while directing the confined laser beam towards the near wall of the component [Par. 30; “… As shown in FIG. 3, the plasma 
sensing a second characteristic of light from the hole in the near wall of the component with a second sensor directed towards the hole [Fig. 1, #97; Par. 10; “….a second photodetector for detecting the light passed through the second bandpass filter and outputting a light intensity signal to the control means…”], the second characteristic of light being different from the first characteristic of light [abstract; “…stopping the application of the pulsed laser beam when both: (i) the light intensity detected by a first photodetector is decreased, and (ii) the light intensity detected by a second photodetector is increased to a peak value and next decreased to a given value that is slightly less than the peak value…”; the reference clearly shows that the light intensity (characteristic) detected by a first and second sensor are different]; and 
determining a hole progress based on the sensed first characteristic of light and the sensed second characteristic of light [Claim 1; “…controlling the laser beam applying means according to the light intensity signals output from the first and second photodetectors so that when the laser beam applying means is operated to apply the pulsed laser beam to the workpiece to thereby form the laser processed hole extending from the first member to the second member, the application of the pulsed laser beam is stopped at the time the light intensity detected by the first photodetector is decreased and the light intensity detected by the second photodetector is increased to a peak value and next decreased to a given value that is slightly less than the peak value….”; the reference clearly discloses monitoring the process of the hole via the controller based on light intensity detected by both a first and second photodetector, thus by real-time controlling, “monitoring” the progress of the hole is achieved.], 
wherein the first characteristic of light is an intensity of light at a first wavelength [Par. 10; “…a first photodetector for detecting the light passed through the first bandpass filter and outputting a light first material…”];
wherein the second characteristic of light is an intensity of light at a second wavelength [Par. 10; “…second photodetector for detecting the light passed through the second bandpass filter and outputting a light intensity signal to the control means…”], the second wavelength indicative of the confined laser beam hitting a second layer of the near wall of the component [Par. 11; “…the second bandpass filter provided on the second optical path for passing only the wavelength of plasma light generated from the second material…”]
wherein determining the hole progress based on the sensed first characteristic of light and the sensed second characteristic of light comprises comparing the intensity of light sensed at the first wavelength to the intensity of light sensed at the second wavelength. [Claim 1; “…controlling the laser beam applying means according to the light intensity signals output from the first and second photodetectors so that when the laser beam applying means is operated to apply the pulsed laser beam to the workpiece to thereby form the laser processed hole extending from the first member to the second member, the application of the pulsed laser beam is stopped at the time the light intensity detected by the first photodetector is decreased and the light intensity detected by the second photodetector is increased to a peak value and next decreased to a given value that is slightly less than the peak value….”; the reference clearly discloses monitoring the process of the hole via the controller based on light intensity detected by both a first and second photodetector, thus by real-time controlling, “monitoring” the progress of the hole is achieved.]
Morikazu discloses the benefits of detecting a first and second light characteristic in that it ensures the laser processed hole formed in the first member by the application of the pulsed laser beam 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the laser drill as taught by Reed in view of the detection method via a first and second light characteristic as taught by Morikazu to further include sensing a second characteristic of light from the hole in the near wall of the component with a second sensor, the second characteristic of light being different from the first characteristic of light and determining a hole progress based on the sensed first characteristic of light and the sensed second characteristic of light, wherein the first characteristic of light is an intensity of light at a first wavelength, the first wavelength indicative of the confined laser beam hitting a first layer of the near wall of the component wherein the second characteristic of light is an intensity of light at a second wavelength, the second wavelength indicative of the confined laser beam hitting a second layer of the near wall of the component wherein determining the hole progress based on the sensed first characteristic of light and the sensed second characteristic of light comprises comparing the intensity of light sensed at the first wavelength to the intensity of light sensed at the second wavelength to ensure the laser processed hole formed in the first member by the application of the pulsed laser beam can be made to reach the second member so that the second member is completely exposed to the fine hole without being melted. [Par. 11]
As Per Claim 22, Reed discloses all limitations of the invention except wherein determining the hole progress based on the sensed first characteristic of light and the sensed second characteristic of light further comprises determining the hole is at least a predetermined amount through the first layer of the near wall of the component based at least in part on the comparison of the intensity of light sensed at the first wavelength to the intensity of light sensed at the second wavelength.
Morikazu, much like Reed, pertains to a method for forming a laser processed hole in a workpiece by detecting the wavelength of plasma light. [abstract]
the reference clearly discloses a predetermined value of a first and second photodetector, and when said predetermined values are reached, a hole is detected to have been generated. By controlling based on said fixed predetermined threshold, although not explicitly stated, but in effect a predetermined hole would be created.] 
Morikazu discloses the benefits of comparing the intensity of a first and second light characteristic in that it ensures the formation of the hole in its intended/proper position. [Par. 66] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of laser drilling as taught by Reed in view of the teachings of detecting a hole created by a laser as taught by Morikazu to further include determining the hole progress based on the sensed first characteristic of light and the sensed second characteristic of light further comprises determining the hole is at least a predetermined amount through the first layer of the near wall of the component based at least in part on the comparison of the intensity of light sensed at the first wavelength to the intensity of light sensed at the second wavelength to ensure the formation of the hole in its intended/proper position. [Par. 66]
As Per Claim 23, Reed discloses all limitations of the invention except adjusting one or more operating parameters of the confined laser drill in response to determining the hole is at least a predetermined amount through the first layer of the near wall of the component.
Morikazu, much like Reed, pertains to a method for forming a laser processed hole in a workpiece by detecting the wavelength of plasma light. [abstract]
Morikazu discloses adjusting one or more operating parameters of the confined laser drill in response to determining the hole is at least a predetermined amount through the first layer of the near wall of the component. [Claim 1, “…using a plasma detecting means to detect the wavelength of plasma light generated by applying the pulsed laser beam to the workpiece; and controlling the laser beam applying means according to a detection signal from the plasma detecting means…”; as discussed extensively above, the reference discloses monitoring the progress of the whole through the first layer based on predetermined ranges of wavelengths of a first and second photodetector. Thus, considering the laser is directed by the detection signal emitted from the plasma detecting means based on the predetermined wavelength, it can be determined that the parameters adjusted would be based on the hole being a certain predetermined amount/progress] 
Morikazu discloses the benefits of altering the laser parameters in that it ensures the formation of the hole in its intended/proper position. [Par. 66] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the laser drill as taught by Reed in view of the laser adjusting means as taught by Morikazu to further include adjusting one or more operating parameters of the confined laser drill in response to determining the hole is at least a predetermined amount through the first layer of the near wall of the component to ensure the formation of the hole in its intended/proper position. [Par. 66]
As Per Claim 24, Reed discloses all limitations of the invention except the first sensor is offset from the confined laser beam and senses a characteristic of reflected light along the confined laser 
Morikazu, much like Reed, pertains to a method for forming a laser processed hole in a workpiece by detecting the wavelength of plasma light. [abstract]
Morikazu discloses the first sensor [Fig. 3, #94] is offset from the confined laser beam [Fig. 3, #8] and senses a characteristic of reflected light along the confined laser beam by redirecting at least a portion of the reflected light directed to the first sensor [Fig. 3, #94] with a redirection lens [Fig. 3, #911; Par. 40; “…a first photodetector 94 for detecting the light passed through the first bandpass filter 93 to output a light intensity signal, a direction changing mirror 95 provided on the second optical path 92b…”].
Morikazu discloses the benefits of comparing the intensity of a first and second light characteristic in that it ensures the formation of the hole in its intended/proper position. [Par. 66] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the first sensor as taught by Morikazu in view of the sensor as taught by Reed to further include the first sensor is offset from the confined laser beam and senses a characteristic of reflected light along the confined laser beam by redirecting at least a portion of the reflected light directed to the first sensor with a redirection lens to ensure the formation of the hole in its intended/proper position. [Par. 66]
As Per Claim 25, Reed discloses all limitations of the invention except the second sensor defines a line of sight extending in a direction nonparallel to the confined laser beam.
Morikazu, much like Reed, pertains to a method for forming a laser processed hole in a workpiece by detecting the wavelength of plasma light. [abstract]
Morikazu discloses the second sensor [Fig. 3, #97]  defines a line of sight [refer to annotated Fig. 3, #A below] extending in a direction nonparallel to the confined laser beam [Fig. 3, #8].


    PNG
    media_image1.png
    500
    656
    media_image1.png
    Greyscale

Morikazu discloses the benefits of comparing the intensity of a first and second light characteristic in that it ensures the formation of the hole in its intended/proper position. [Par. 66] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the laser drill as taught by Reed in view of the second sensor as taught by Morikazu to further include the second sensor defines a line of sight extending in a direction nonparallel to the confined laser beam to ensure the formation of the hole in its intended/proper position. [Par. 66] 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Reed (US 2018/0010484) in view of Morikazu (US 2016/0158891) in further view of Venturini (US 2012/0037603)
As Per Claim 10, Morizaku and Reed discloses all limitations of the invention except a depth of the hole being drilled by the confined laser drill based on one or both of the determined reflected pulse length of the confined laser drill and the determined reflected pulse frequency of the confined laser drill.

Venturini discloses a depth of the hole being drilled by the confined laser drill based on reflection measurements from the laser. [Par. 48; “…By determining the depth of the melted region part by reflection measurements…” & Par. 49, “…measuring the reflectivity may comprise detecting the reflection from the first laser on the irradiated surface…”] 
Venturini discloses the benefits of detecting the depth of the hole created via laser reflection measurements in that it provides for effective real-time monitoring. [Par. 48] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of detecting a hole as taught by Morizaku and Reed in further view of the detection method as taught by Venturini to further include a depth of the hole being drilled by the confined laser drill based on one or both of the determined reflected pulse length of the confined laser drill and the determined reflected pulse frequency of the confined laser drill to allow for effective real-time monitoring. [Par. 48]
Response to Arguments
Applicant’s arguments, filed 03/03/2021, have been considered but are not found persuasive. 
 Applicant asserts Morikazu does not disclose position a first sensor while directing the confined laser beam towards the near wall component. 
The Examiner respectfully disagrees. Morikazu explicitly discloses “… As shown in FIG. 3, the plasma detecting means 9 includes plasma capturing means 91 for capturing plasma light generated by applying the laser beam from the focusing means 8 of the laser beam applying means 52 to the workpiece W held on the chuck table 36…”. Furthermore, It can be shown that both capturing means and laser are irradiated at the same time in the figure. 
Applicant asserts that the lens of Morikazu is directed towards the workpiece, and does not read on the claim limitation “a first sensor positioned outside the component and directed away from the near wall of the component”. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABARAHAM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/AHMAD ABDEL-RAHMAN/               Examiner, Art Unit 3761                            
               /CHRISTOPHER M KOEHLER/               Primary Examiner, Art Unit 3726